Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Sep. 22, 2022 are acknowledged and have been fully considered.  Claims 4-26 are now pending.  Claims 1-3 are cancelled; claims 4, 8, 9, 13, 15, 16, 19, and 21 are amended; claims 6 and 9-24 are withdrawn; claims 24-26 have been added.  Claims 4, 5, 7, 8, 25, and 26 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) is moot in light of the claim cancellations.

The rejection of claims 1 and 2 under 35 U.S.C. 103(a) is moot in light of the claim cancellations.

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 4, 5, 7, and 8 under 35 U.S.C. 102(a)(1) over MATTHEWS is maintained as discussed below.

The rejection of claims 4, 5, 7, and 8 under 35 U.S.C. 103(a) over MATTHEWS is maintained as discussed below.

Claim Rejections - 35 USC § 102 (Maintained)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 4, 5, 7, 8, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATTHEWS (US 5,846,765; Issued Dec. 8, 1998; on IDS), optionally as evidenced by FUH (Fuh, G., et al. J. Biol. Chem. (1990), 265(6); 3111-3115) and/or SPENCER (Spencer, S. A., et al. J. Biol. Chem. (1988), 263(16); 7862-7867).
Matthews discloses the four amino acid peptide KKYK (SEQ ID NO: 71 or 72) (title; abstract; col. 35 (SEQ ID NO: 72); col. 81 (SEQ ID NO: 71); Fig. 5).  Matthews reports the binding of this peptide (Kd values) to human growth hormone binding protein (hGHbp) (col. 34, lines 16-47; Table VII).  
The solution of the peptide used to determine the dissociation constant (Kd) is an aqueous buffer solution (reads on an aqueous composition in which the peptide is solubilized) (e.g., see the section entitled "Binding Assays" p. 7864 of Spencer, and Fig. 4 and Table II of Fuh as evidence of this fact).  Moreover, when construing the claim, the recitation "suitable for application to skin", only requires that the compositions could be applied to the skin, not that such application actually be performed.  The buffered aqueous solutions of the peptide disclosed by Matthews are suitable for application to the skin, absent evidence to the contrary.  
Regarding claims 7, 8, 25, and 26 Matthews teaches a Kd of about 1.1 nM (Table VII).  Thus, Matthews would have tested concentrations of the peptide at least 10 fold greater (i.e., on the order of 3-4 orders of magnitude greater) than this in order to determine the Kd.  See Spencer and/or Fuh, cited by Matthews in col. 34, (see Figs. 5-6 of Spencer and/or see Fig. 4 and Table II of Fuh), as evidence of this fact.  These amounts include concentrations of over 1 µM, which reads on claims 25 and 26.  Further regarding claim 8, the specification teaches that the claimed peptides have an irreversible inhibition effect on contraction of muscle cells ([0031]), and that a peptide concentration of 0.01-500 µM can provide irreversible inhibition of muscle contraction (see pars. [0007]-[0008], [0019]).  Absent evidence to the contrary, the solutions of Matthews meet this limitation.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Matthews does not teach "treatment compositions" or compositions in which the recited peptide is solubilized in an aqueous carrier (response, p. 6).  
It is undisputed that Matthews necessarily prepared the recited peptide in buffered solutions in order to determine the Kd values provided in Table VII.  This fact is established by Spencer and/or Fuh, both cited by Matthews in col. 34 regarding how the binding affinity was determined (see Figs. 5-6 of Spencer and/or see Fig. 4 and Table II of Fuh).  The buffered aqueous solutions of the peptide contain the peptide in solubilized form, and meet the limitations of aqueous compositions suitable for treatment and application to skin.  The term "treatment compositions" does not structurally distinguish over the buffered aqueous solutions of Matthews, and simply refers to the intended use of the instantly claimed composition.  Applicants summarily dismiss the teachings of Spencer and Fuh, but fail to recognize that Matthews cited these references to explain what was done by Matthews.  They are highly relevant to both Matthews and the instant subject matter.  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 4, 5, 7, 8, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over MATTHEWS (US 5,846,765; Issued Dec. 8, 1998; on IDS) in view of FUH (Fuh, G., et al. J. Biol. Chem. (1990), 265(6); 3111-3115) and/or SPENCER (Spencer, S. A., et al. J. Biol. Chem. (1988), 263(16); 7862-7867).  
The teachings of Matthews are presented supra, and are incorporated herein.  
Matthews discloses the four amino acid peptide KKYK (SEQ ID NO: 71 or 72) (title; abstract; col. 35 (SEQ ID NO: 72); col. 81 (SEQ ID NO: 71); Fig. 5).  Matthews reports the binding of this peptide (Kd values) to human growth hormone binding protein (hGHbp) (col. 34, lines 16-47; Table VII).  
The solution of the peptide used to determine the dissociation constant (Kd) is an aqueous buffer solution (reads on an aqueous composition in which the peptide is solubilized) (e.g., see the section entitled "Binding Assays" p. 7864 of Spencer, and Fig. 4 and Table II of Fuh as evidence of this fact).  Moreover, when construing the claim, the recitation "suitable for application to skin", only requires that the compositions could be applied to the skin, not that such application actually be performed.  The buffered aqueous solutions of the peptide disclosed by Matthews are suitable for application to the skin, absent evidence to the contrary.  
Regarding claims 7, 8, 25, and 26 Matthews teaches a Kd of about 1.1 nM (Table VII).  Thus, Matthews would have tested concentrations of the peptide at least 10 fold greater (i.e., on the order of 3-4 orders of magnitude greater) than this in order to determine the Kd.  Further, it would be obvious to prepare and test these concentrations at least because Spencer and/or Fuh (which are cited by Matthews in col. 34 for determination of binding affinity), show that binding affinity curves typically involve testing concentrations 3-4 orders of magnitude above the Kd (see Figs. 5-6 of Spencer and/or see Fig. 4 and Table II of Fuh), as evidence of this fact.  These amounts include concentrations of about 1 µM, which reads on claims 25 and 26.  Further regarding claim 8, the specification teaches that the claimed peptides have an irreversible inhibition effect on contraction of muscle cells ([0031]), and that a peptide concentration of 0.01-500 µM can provide irreversible inhibition of muscle contraction (see pars. [0007]-[0008], [0019]).  Absent evidence to the contrary, the solutions of Matthews meet this limitation.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  As with the anticipation rejections above, applicants argue that Matthews does not teach all the limitations of the claims (response, p. 7).  
The limitations applicants assert are missing, are necessarily disclosed by Matthews, per Fuh and Spencer, which show how Matthews determined the binding affinity values presented in Table VII.  Other than asserting this alleged deficiency in Matthews, applicants provide no evidence that the buffered aqueous solutions used to determine the binding affinity data in Table VII are structurally distinct in any patentable way from the instantly claimed compositions.  

Summary/Conclusion
Claims 4, 5, 7, 8, 25, and 26 are rejected; claims 1-3 are cancelled.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658